Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims  1-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al. (5,808,465) in view of Kowalewski et al. (5,582,569).
	As to independent claim 5, Gentile et al. teaches a flat-member-feeding device comprising: a housing (20); a first roll (14) being housed inside the housing (20); a second roll (16) being housed inside the housing (20) and being disposed on an upper side of the first roll (16) in a vertical direction; and a first motor (13) being coupled to one 
However Gentile et al. teaches provided with a hollow in the rotor, wherein a sleeve is disposed so as to occupy one part of the hollow of the rotor, one end portion of the sleeve supports solely one end portion of the rotor, and another end portion of the sleeve supports another end portion of the substantially cylindrical rotor, to make the sleeve operable to rotate in conjunction with rotation of the rotor, and the one end portion of the sleeve is coupled to a roll shaft, the one of the first roll and the second roll being fixed to the roll shaft, to make the one of the first roll and the second roll operable to rotate in conjunction with rotation of the sleeve. 
Kowalewski et al. teaches provided with a hollow in the rotor (62’), wherein a sleeve (64’) is disposed so as to occupy one part of the hollow of the rotor (62’), one end portion of the sleeve (64’) supports solely one end portion of the rotor (62’), and another end portion of the sleeve (64’) supports another end portion of the substantially cylindrical rotor (62’), to make the sleeve operable to rotate in conjunction with rotation of the rotor (62’), and the one end portion of the sleeve (64’) is coupled to a roll shaft (see figure 6, 148), the one of the first roll (see figure 6, 144) and the second roll (see figure 6, 138) being fixed to the roll shaft (148), to make the one of the first roll (148) and the second roll (138) operable to rotate in conjunction with rotation of the sleeve 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gentile et al. by using a hollow in the rotor, wherein a sleeve is disposed so as to occupy one part of the hollow of the rotor, one end portion of the sleeve supports solely one end portion of the rotor, and another end portion of the sleeve supports another end portion of the substantially cylindrical rotor, to make the sleeve operable to rotate in conjunction with rotation of the rotor, and the one end portion of the sleeve is coupled to a roll shaft, the one of the first roll and the second roll being fixed to the roll shaft, to make the one of the first roll and the second roll operable to rotate in conjunction with rotation of the sleeve, as taught by Kowalewski et al., to provide backlash between gears is eliminated and the accuracy of the relative angular positions of the rolls is substantially increased.
As to claim 8/5, Gentile et al. in view of Kowalewski et al. teaches the claimed limitation as discussed above except comprising a second motor being coupled to another of the first roll and the second roll, the second motor including a substantially cylindrical stator being provided with a hollow and a substantially cylindrical rotor being disposed in the hollow of the stator and being provided with a hollow.  
However Kowalewski et al. teaches a second motor (50) being coupled to another of the first roll and the second roll (29), the second motor (50) ncluding a substantially cylindrical stator (58) being provided with a hollow and a substantially cylindrical rotor (62) being disposed in the hollow of the stator (58) and being provided 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gentile et al. in view of Kowalewski et al. by using a second motor being coupled to another of the first roll and the second roll, the second motor including a substantially cylindrical stator being provided with a hollow and a substantially cylindrical rotor being disposed in the hollow of the stator and being provided with a hollow, as taught by Kowalewski et al., to provide backlash between gears is eliminated and the accuracy of the relative angular positions of the rolls is substantially increased.
As to claim 10/5, Gentile et al. teaches wherein a roll shaft with at least one of the first roll and the second roll (16) being fixed is provided with a coupling device (30), and via the coupling device (30), the at least one of 5SME/swApplication No.: 16/334,121Docket No.: 7991-000104-US-NP the first roll and the second roll (16) is operable to move in a vertical direction with respect to the housing (20) as shown in figure 5.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al. (5,808,465) and Kowalewski et al. (5,582,569) as applied in claim 5 above, and further in view of Meyer et al. teaches (US PG Pub 2004/0000826).
As to claim 6/5, Gentile et al. in view of Kowalewski et al. teaches the claimed limitation as discussed above except hollow does not support a central portion between the one end portion and the another 4SME/swApplication No.: 16/334,121Docket No.: 7991-000104-US-NP end portion of the substantially cylindrical rotor.  


    PNG
    media_image1.png
    586
    848
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gentile et al. in view of  Kowalewski et al. by using hollow does not support a central portion between the one end portion and the another4SME/swApplication No.: 16/334,121Docket No.: 7991-000104-US-NP end portion of the substantially cylindrical rotor, as taught by Kowalewski et al., to provide a vibration-free and low noise operation utilizing an apparatus which occupies considerably less space and is more compact than earlier systems.
(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al. (5,808,465) and Kowalewski et al. (5,582,569) as applied in claim 5 above, and further in view of Kobayashi et al. teaches (US PG Pub2014/0183984).
As to claim 7/5, Gentile et al. in view of Kowalewski et al. teaches the claimed limitation as discussed above except wherein at least one part of the stator directly contacts outside air.  
However Kobayashi et al. teaches wherein at least one part of the stator (2) directly contacts outside air as shown in figure 2, for the advantageous benefit of providing generation of cracks in the resin due to thermal expansion can be restrained and thermal conductivity between the split resins can be increased.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gentile et al. in view of  Kowalewski et al. by using at least one part of the stator directly contacts outside air, as taught by Kobayashi et al., to provide generation of cracks in the resin due to thermal expansion can be restrained and thermal conductivity between the split resins can be increased.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al. (5,808,465) and Kowalewski et al. (5,582,569) as applied in claim 5 above, and further in view of Gentile et al. (9,598,254) hereinafter Gentile’254.
As to claim 9/5, Gentile et al. in view of Kowalewski et al. teaches the claimed limitation as discussed above except  wherein the roll shaft with the one of the first roll and the second roll being fixed is provided with a first gear, a roll shaft with another of the first roll and the second roll being fixed is provided with a second gear, and the first 
	However Gentile’254 teaches the roll shaft with the one of the first roll (3) and the second roll (4) being fixed is provided with a first gear (201), a roll shaft with another of the first roll (3) and the second roll (4) being fixed is provided with a second gear (204), and the first gear (201) and the second gear (204) are engaged with each other, to make the another of the first roll (3) and the second roll (3) operable to rotate in conjunction with rotation of the one of the first roll (3) and the second roll (4) as shown in figure 3, for the advantageous benefit of realizing high rates of intermittent feeding of the wide strip-like workpiece with improved torsional stiffness and subsequently improved accuracy and controllability.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gentile et al. in view of  Kowalewski et al. by using the roll shaft with the one of the first roll and the second roll being fixed is provided with a first gear, a roll shaft with another of the first roll and the second roll being fixed is provided with a second gear, and the first gear and the second gear are engaged with each other, to make the another of the first roll and the second roll operable to rotate in conjunction with rotation of the one of the first roll and the second roll, as taught by Gentile’254, to realize high rates of intermittent feeding of the wide strip-like workpiece with improved torsional stiffness and subsequently improved accuracy and controllability.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.